Citation Nr: 1425879	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  10-27 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for a right knee disorder

2.  Entitlement to service connection for a left knee disorder, including as secondary
to right knee disability

3.  Entitlement to service connection for a low back disorder.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission





WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 



INTRODUCTION

The claimant served with the United States Naval Reserve with periods of active training, active duty for training and inactive duty for training from January 1992 to January 2000 and August 2000 to August 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a June 2009 rating decision of the RO.  

The claimant testified at a hearing held at the RO before the undersigned Veterans Law Judge in August 2012.  A transcript of the hearing is of record.  

The Board remanded this matter in December 2013 for additional development of the record.  


FINDINGS OF FACT

1.  The currently demonstrated a right knee disorder, diagnosed as knee strain, status post arthroscopic meniscus surgery, and degenerative joint disease, is shown as likely as not to be due to injury suffered in connection with the claimant's strenuous duties during his extensive service in the Reserve.

2.  The currently demonstrated left knee disorder, diagnosed as knee strain and status post arthroscopic meniscus surgery, is shown as likely as not to be due to injury suffered in connection with the claimant's strenuous duties during his extensive service in the Reserve.

3.  The currently demonstrated low back disorder, diagnosed as lumbosacral strain, spondylosis, and degenerative disc disease without radiculopathy, is shown as likely as not to be due to injury suffered in connection with the claimant's strenuous duties during his extensive service in the Reserve.


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the claimant, his right knee disability manifested by knee strain, status post arthroscopic meniscus surgery, and degenerative joint disease is due to injury that was incurred in periods of inactive and active duty for training.  38 U.S.C.A. §§ 101, 106, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2013).

2.  By extending the benefit of the doubt to the claimant, his left knee disability manifested by knee strain and status post arthroscopic meniscus surgery is due to injury that was incurred in periods of inactive and active duty for training.  38 U.S.C.A. §§ 101, 106, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2013).

3.  By extending the benefit of the doubt to the claimant, his low back disability manifested by lumbosacral strain, spondylosis, and degenerative disc disease without radiculopathy is due to injury that was incurred in periods of inactive and active duty for training.  38 U.S.C.A. §§ 101, 106, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 5103(A), 5107 (West 2002) with implementing regulations at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2010).  The Board also acknowledges that various judicial decisions have addressed the notice and assistance requirement of VCAA.  See generally Quartuccio v. Principi, 16 Vet. App. 183   (2002); Pelegrini v. Principi, 18 Vet. App. 112   (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

However, the Board need not consider the question of VCAA compliance since there is no detriment to the appellant as a result of any VCAA deficiencies in view of the fact that the full benefits sought by the claimant as to the issues being granted by this decision of the Board.  

The RO will have the opportunity to address the issues of the appropriate disability rating and effective date of the award at the time it implements the Board's decision.  See Dingess, supra.  At this time, any defect is harmless error.


II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The term "active military service" includes active duty, any period of active duty for training during (ADT or ACDUTRA or training) which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, and any period of inactive duty training (INACDUTRA or training) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a)  

Thus, the definitional statute makes a clear distinction between those who have served on active duty and those who have served on active duty for training.  The Court has held that this statute, in effect, means that an individual who has served only on active duty for training must establish a service-connected disability in order to achieve veteran status. 

Furthermore, unless a claimant has established status as a veteran, neither the presumption of soundness nor the presumption of aggravation is applicable.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995). 

Nor is the claimant entitled to the benefit of the legal presumptions pertaining to service connection for certain diseases and disabilities.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309, Biggins v. Derwinski, 1 Vet App. 474, 478 (1991).

To show aggravation, a claimant who served only on ACDUTRA has the burden to demonstrate that he experienced a permanent increase in disability beyond the natural progress of that disease or injury during his period of ACDUTRA. See Donellan v. Shinseki, 24 Vet. App. 167, 174 (2010).

In terms of the claimant's service, a Statement of Service for Naval Reserve Retirement shows that he served with the United States Naval Reserve from January 1992 to January 2000 and August 2000 to August 2006.  Although the exact status of this service is not clarified for specified periods, the statement clearly shows that he earned points for active training, active duty for training and inactive duty for training throughout his period of service of fourteen years.  

In this regard, the Veteran testified in August 2012 that, in addition to his initial period of active duty for training, he served in Japan for seven years, usually twice a year, for 20 to 30 days at time.

The medical records show that the claimant first complained of knee problems in October 1992.  More specifically, he was seen by his primary care physician, Dr. Bristol, complaining of bilateral knee pain and swelling for the past two months.  He denied having trauma.  Dr. Bristol noted that the symptoms were of unclear etiology, and possibly ligamental.  

At the August 2012 hearing, the claimant reported experiencing acute injuries to his knees and back in 1993.  He described a warehouse injury to his right knee in 1993, a motor vehicle accident in June 1993 that affected his right knee and back, and a reinjury to his back in July 1993 due to hitting an air pocket while riding in an aircraft.  

The medical records also document treatment for the claimant's back following the reported motor vehicle accident in June 1993 and the aircraft incident in July 1993.  They also show that he was cleared to return to full duty in November 1993 and was found qualified for release from active training in May 1994.  He was treated again for bilateral knee pain, diagnosed as retropatellar pain syndrome, beginning in May 1996 and was excused from running for two months in October 1996.  He was cleared to return to regular duties in January 1997.  

Also documented in the records is a left knee injury in March 1998 when the claimant hit his knee on a hatch.  He was assessed as having left knee pain/contusion.  He testified that his knee and back problems really started acting up while serving in Japan in 2001.  

The records show that the claimant received treatment for his right knee in July 2001 after hitting it on a cabinet during a drill.  He denied having any history of right knee problems at this time and was assessed as having right knee strain.  

The records show that, in September 2001, the claimant was found not qualified for firefighting trainer due to "out of standards."  The claimant explained at the hearing that, toward the end of his service with the Naval Reserve, he had "extreme difficulty" in performing the required physical training due to his knees and back, to include running, especially since he did not do it every day.  

The claimant said that he was unable to pass the physical fitness test in 2006 and again sought treatment for his knees in 2008 due to a progression of symptoms, to include constant knee buckling and not feeling secure.  He reported being found to have meniscal tears in each knee at that time and then undergoing bilateral arthroscopic meniscus surgery.  

As noted, the Board concedes that the claimant's service status for each of the described injuries is not clear from the evidence of record.  In fact, the evidence is contradictory in some instances.  In this regard, the claimant has asserted that, since the June 1993 motor vehicle accident occurred while he was coming home from active training, he was still on active training at the time.  However, the treatment records following the incident suggest that it was a civilian motor vehicle accident.  

That notwithstanding, further clarification in this regard is not necessary in view of the February 2014 VA examination report which tends to relate the claimed right and left knee and back disorders to excessive stress that was placed on these joints during his fourteen years of Naval Reserve training and annual active duty training as opposed to any one acute injury.  

Regarding the  knees, the February 2014 examiner opined that the claimant's right and left knee disorders were at least as likely as not (50% or greater probability) incurred in or caused by service.  He explained that excessive stress could result in arthrosis/arthritis as well as predispose to meniscus tears later after military, even from minor trauma as noted in risk factors for older people.  

The VA examiner added that, while the claimant's age and increased weight were risk factors for Arthrosis/Arthritis/Meniscus trauma of knees, he remarked that from 1992 until 2006, he had monthly training and annual active duty training.  He pointed out that, during the last four years prior to the claimant's discharge in 2006, he did not meet physical requirements from the Naval reserve and had total of 134 days of active duty training.  

The examiner added that running during training would cause pain/swelling of both knees and that his noted patellofemoral pain syndrome was an indication of overuse.  He explained that this reinforced support of chronic stress on the claimant's knees during training-drills.  

The examiner went on to report that Osgood-Schlatter Disease was also noted, but this reference indicated that pain was a common later occurrence in 60 % of adults who had Osgood-Schlatter's Condition when young.  He said that it did not predispose to arthritis or meniscus injuries, such as was noted for overuse in drills-running and aging factor.  

Although the examiner took note of the motor vehicle accidents in 1993/1998 and 2003, he said none of them were noted to cause any permanent impairment on examinations by private physicians.  

The examiner went on to state that the claimant's shifting weight from his right to left knee could have been a factor in the left meniscus tear because, as mentioned, even minor injury such as twisting to shift load in aging/thinning meniscus could result in tear; however, he said it was his opinion that the claimant had essentially the same stress on both knees with regard to the major risk factors that were overuse with fourteen years training, increasing obesity and aging.  

Thus, the examiner related both the claimant's right and left knee disorders directly, at least in part, to his years of active training and active duty for training with the Naval Reserve.  

With respect to the claimant's back diagnoses, the examiner similarly concluded that the claimant's back condition was at least as likely as not (50 % or greater probability) incurred in or caused by service.  He opined that the predominate risk factors were the repetitious stress/strain from 14 years of "Reserve training/ADT" as well as increasing obesity.  

Although the motor vehicle accidents in 1993,1998, 2003 could have contributed to the back stress as well as the incident flying in C130 sitting in Sling Net with jolting from air turbulence, the examiner thought that it would not be possible to determine a degree of contribution from those stresses/strains caused by the accidents, air turbulence.  

The examiner went on to negate a permanent worsening of the claimant's back disability due to the June 1993 motor vehicle accident by pointing out that the 1993 motor vehicle accident was relatively early in his military career and he was noted after examinations to have recovered from the pain of the 1993 motor vehicle accident.  

The examiner concluded by stating that, during the history from the examination, the claimant was aware of his constant, repetitive stress/strain from military training, including running and of added stress from constantly carrying weight of morbid obesity that worsened throughout his military career.  

The Board finds that the favorable February 2014 VA examiner's opinion is based on an accurate medical history and is supported by detailed rational.  Thus, it is entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet App. 295 (2008) (wherein the Veterans Court discusses, in great detail, how to assess the probative weight of medical opinions and the value of reviewing the claims file.)  

This is in contrast to the December 2011 VA examination report which addressed the issue in terms of aggravation and which the Board found to be inadequate for reasons set forth in the December 2013 remand.    

Based on the foregoing, the Board finds the evidence to be in relative equipoise in showing that the right and left knee disorders, diagnosed as bilateral knee strain, status post bilateral arthroscopic meniscus surgery, and degenerative joint disease of the right knee, and a low back disorder, diagnosed as lumbosacral strain, spondylosis, degenerative disc disease without radiculopathy as likely as not are due to repetitive-type injury and trauma sustained in connection with the claimant's service.  38 C.F.R. §§ 3.303.

In resolving all reasonable doubt in the claimant's favor, service connection is warranted.  


ORDER

Service connection for a right knee disorder, diagnosed knee strain, status post arthroscopic meniscus surgery, and degenerative joint disease, is granted.

Service connection for a left knee disorder, diagnosed knee strain and status post arthroscopic meniscus surgery is granted.

Service connection for a low back disorder, diagnosed as lumbosacral strain, spondylosis, and degenerative disc disease without radiculopathy, is granted



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


